Citation Nr: 0710544	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-24 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 7, 1969, rating decision establishing service 
connection for the residuals of a left hemithorax gunshot 
wound and assigning a 20 percent rating.

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of a left hemithorax gunshot wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1955 to August 1959 and from November 1959 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 2003 and June 
2005 by the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2005, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In an unappealed rating action dated November 7, 1969, 
the RO established service connection for the residuals of a 
left hemithorax gunshot wound and assigned a 20 percent 
rating.

3.  The record does not establish that the correct facts, as 
they were known at the time, were not before the RO or that 
the RO incorrectly applied the statutory or regulatory 
provisions at the time such that the outcome of the claim 
would have been manifestly different but for the error.

4.  The veteran's service-connected residuals of a left 
hemithorax gunshot wound are manifested by no more than a 
moderately severe injury to Muscle Group II.


CONCLUSIONS OF LAW

1.  The November 7, 1969, rating decision establishing 
service connection for the residuals of a left hemithorax 
gunshot wound and assigning a 20 percent rating was not 
clearly and unmistakably erroneous and is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2006).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a left hemithorax gunshot wound have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
increased rating claim by correspondence dated in April 2003.  
The Board notes that the VCAA is not applicable to claims 
alleging clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (holding that the VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation).  Adequate opportunities to submit evidence 
and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Although the veteran testified 
that he was receiving Social Security Administration (SSA) 
disability benefits for job-related low back injuries, there 
is no indication the records associated with that claim 
include any reports pertinent to the present issues on 
appeal.  In fact, the veteran has denied any specific recent 
treatment for his service-connected gunshot injuries.  The 
Board finds further attempts to obtain additional evidence 
would be futile.  The available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Factual Background

Service medical records show that left arm and right 
posterior shoulder scars were noted upon enlistment 
examination in August 1955.  Records show the veteran was 
right hand dominant.  A left deltoid scar and a one and a 
half inch scar to the posterior left shoulder were noted upon 
reenlistment examination in November 1959.  Hospital records 
show the veteran sustained an apparently self-inflicted wound 
on April 22, 1960, when he shot himself in the left upper 
anterior chest wall with an M-1 rifle.  The gunshot wound of 
entry was described as over the third rib on the left at the 
nipple line with exit in the upper posterior margin of the 
left axilla.  The exit wound was also described as at the 
posterior-superior axillary line of the left shoulder.  There 
was no evidence of any other injuries.  Breath sounds were 
heard throughout the thorax, but were diminished on the left.  
There were wet rales throughout the left hemithorax.  There 
was no immediate apparent brachial palsy.  The report noted 
the chest was opened along the sixth rib "posterio-
laterally" with partial rib resection.  There was 
intrapulmonary hemorrhage to lung, a probable residual of 
concussion, but no visible puncture on inspection.  Along the 
anterior third intercostal space the parietal pleura was torn 
where the missile plowed a furrow on its path to the axilla.  
The heart and mediastinum were normal.  It was noted that 
examination on May 6, 1960, revealed the entrance and exit 
wounds were still draining and healing slowly.  Clinically 
the veteran was doing very well.  An April 1960 handwritten 
operation report described the veteran's exit wound as at the 
posterior-superior axillary line of the left shoulder.  The 
examiner noted the exit wound displayed very little regional 
trauma.  A November 1967 medical board report noted 
examination revealed residuals of a gunshot wound with entry 
in the left precordium and exit in the left posterior axilla.  
All indicated laboratory findings were within normal limits.

On VA examination in May 1969 the veteran complained of 
occasional aching of the left shoulder.  The examiner noted 
the veteran was well developed and that left shoulder range 
of motion studies revealed normal motion.  There was no 
evidence of tenderness of the shoulder.  There was a large 
bullet hole defect in the left upper thoracic cage at about 
the third or fourth rib with a deep and adherent scar.  X-
rays were reviewed and found to be within normal limits.  The 
diagnoses included large scar of the left hemithorax 
following self-inflicted gunshot wound.

Service connection was established for residuals of a gunshot 
wound to the left hemithorax.  The wound was described as a 
through and through gunshot wound from the left side of the 
chest to the left axilla.  It was noted that the veteran's 
suicide attempt in 1960 resulting in the gunshot wound in the 
left axillary region was found to have been a manifestation 
of mental unsoundness.  A 20 percent rating was assigned 
effective from November 6, 1969, under the criteria for 
injuries to muscle group II.  The veteran was notified of the 
decision, but did not appeal.

On VA examination in April 2003 the veteran described having 
shot himself in the chest with the bullet passing through the 
lung and out the back.  He stated he had recently learned he 
was missing one or more ribs on the left side.  The examiner 
noted the veteran was well developed and in no distress.  
There was an approximately one and a half inch circular 
entrance scar in the mid-anterior left chest.  There was also 
an approximately one and quarter by one half inch oval scar 
to the left posterior upper thorax and a left anterolateral 
thoracotomy surgical scar.  The diagnosis was status post 
through and through gunshot wound to the left chest with no 
apparent major cardiopulmonary damage.  

In correspondence dated in October 2003 the veteran's service 
representative asserted, in essence, that the service-
connected gunshot wound had exited from his back and involved 
muscle groups in addition to muscle group II.  It was also 
asserted that the November 7, 1969, rating decision involved 
CUE in not assigning a moderate rating for each group of 
muscles damaged.  

VA respiratory examination in November 2004 noted the claims 
file was review and summarized the pertinent medical evidence 
of record.  It was noted that the veteran's post operative 
course had been uneventful and that his wounds healed well.  
Examination revealed a healed bullet entry wound to the left 
mid pectoral area with an exit wound to the left upper 
lateral scapular area behind the posterior axillary fold.  
There was a healed left posterolateral thoracotomy scar and 
thoracostomy scars at the lower anterior axillary and lower 
posterior axillary lines.  There was also another scar over 
the left scapular area.  The diagnoses included residuals of 
a gunshot wound to the left anterior chest.  It was the 
examiner's opinion that the residuals of the gunshot wound to 
the left hemithorax had a minimal impact on the veteran's 
breathing capacity.  

VA muscles examination in May 2005 revealed an approximately 
two by one inch tender scar in the mid left anterior chest.  
It was noted that because of obesity and bilateral 
gynecomastia no significant muscle group damage could be 
appreciated.  The diagnosis was status post old gunshot wound 
to the left anterior chest with no appreciated muscle group 
damage.

VA treatment records dated from July 2001 to June 2005 are 
negative for diagnosis or treatment of symptoms related to 
the residuals of a left hemithorax gunshot wound.  A July 
2001 report noted 5/5 motor strength to all muscle groups 
except to the left deltoid which was 4/5.  The veteran was 
able to elevate his arm to shoulder level.  The diagnoses 
included possible cervical and lumbar stenosis.  Reports 
dated in December 2003 noted a history of low back pain with 
left hand numbness due to multiple disc bulges in the neck.  

In his July 2005 VA Form 9 the veteran asserted he had not 
received proper diagnoses upon discharge from service.  He 
claimed, in essence, that two ribs had been removed.  He 
reported he was very weak on the left side of his body and 
unable to extend his arm upward.  

At his personal hearing in November 2005 the veteran 
reiterated his claim and reported he had received no recent 
treatment for his left shoulder injuries.  The veteran's 
service representative asserted that the gunshot exit wound 
was in the middle of the back and that a separate rating for 
injuries to muscle group XX should have been assigned.  The 
veteran stated that he was unable to raise his arm above his 
head and that he experienced weakness and shaking in the left 
arm with numbness in the fingertips.  He reported he was 
receiving SSA disability benefits for occupational injuries 
to his lower back.  

CUE Claim

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2006).  The essence of 
a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or 'failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  

The Court has held that a rating decision does not remain 
"pending and unadjudicated" because VA failed to 
"sympathetically read" an original claim.  Nelson v. 
Principi, 18 Vet. App. 407 (2004).  The Court has also held 
that a breach of a duty to assist cannot form the basis for a 
claim of CUE.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (failure to fulfill 
duty to assist cannot be basis for CUE even when medical 
record that RO erroneously failed to obtain later formed 
basis for award of service connection when RO obtained 
record). 

In Cook v. Principi, 353 F.3d 937 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE.  The Federal Circuit, citing Caffrey, 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact and that 
an incomplete record, factually correct in all other 
respects, is not CUE.  The Federal Circuit has held that 
"where an RO renders a decision on a veteran's claim for 
benefits but fails to address one of the claims, that 
decision is final as to all claims; the RO's failure to 
address the implied claim 'is properly challenged through a 
[clear and unmistakable error] motion,' not a direct 
appeal."  DeShotel v. Nicholson, 457 F.3d 1258 (2006) 
(quoting Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005)).  

VA regulations applicable at the time of the November 7, 
1969, rating decision included:

5302
Group II

Function:  Depression of arm from vertical overhead to 
hanging at side (1, 2); downward rotation of scapula 
(3, 4); 1 and 2 act with Group III in forward and 
backward swing of arm.

Extrinsic muscles of shoulder girdle:  Pectoralis 
major II (costosternal);  latissimus dorsi and teres 
major (teres major, although technically an intrinsic 
muscle, is included with latissimus dorsi);  
pectoralis minor;  rhomboid.  
Rating:
Dominant
Non-dominant
Severe
40
30
Moderately Severe
30
20
Moderate
20
20
Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5302 (1969).

5320
Group XX
Rating

Function: Postural support of body; 
extension and lateral movements of spine.


Spinal muscles: Sacrospinalis (erector 
spinae and its prolongations in thoracic 
and cervical regions).


Cervical and Thoracic Region:


Severe
40

Moderately Severe
20

Moderate
10

Slight
0

Lumbar Region:


Severe
60

Moderately Severe
40

Moderate
20

Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5320 (1969).

5297
Ribs, removal of:
Rating

More than six 
50

Five or six
40

Three or four
30

Two
20

One or resection of two or more ribs 
without regeneration
10
Note (1): The rating for rib resection or removal is not to 
be applied with ratings for purulent pleurisy, lobectomy, 
pneumonectomy or injuries of pleural cavity.
Note (2): However, rib resection will be considered as rib 
removal in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space and will be combined with 
the rating for lung collapse, or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.
38 C.F.R. § 4.71a, Diagnostic Code 5297 (1969).

VA regulations also provided that a severe disability of 
muscles is manifested by objective evidence of extensive, 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile with possible X-ray evidence of minute multiple 
scattered foreign bodies indicating the spread of 
intermuscular trauma and the explosive effect of the missile, 
moderate or extensive loss of deep fascia, or muscle 
substance on palpation.  There would also be evidence of soft 
or flabby muscles in the wound area and there would be no 
swelling or hardening in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements would show positive evidence of severe impairment 
of function, and electrical tests would demonstrate 
diminished excitability to faradic current compared with the 
sound side but no reaction of degeneration.  Visible or 
measured atrophy may or may not be present, and adaptive 
contraction of an opposing group of muscles would indicate 
severity.  Adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae with epithelial 
sealing over the bone without true skin covering in an area 
where bone is normally protected by muscle indicates severe 
muscle injury.  Atrophy of muscle groups not included in the 
track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  38 C.F.R. 
§ 4.56(d) (1969).

Based upon the evidence existing at the time of the 
unappealed November 7, 1969, rating decision, the Board finds 
the record does not establish that the correct facts, as they 
were known at the time, were not before the RO or that the RO 
incorrectly applied the statutory or regulatory provisions at 
the time such that the outcome of the claim would have been 
manifestly different but for the error.  The 20 percent 
rating assigned in November 1969 was commensurate with a 
moderate or moderately severe injury to muscle group II of a 
non-dominant arm under 38 C.F.R. § 4.73, Diagnostic Code 5302 
(1969).  The veteran does not contend and the evidence does 
not indicate that the criteria for a 30 percent rating under 
the applicable criteria of diagnostic code 5302 were 
demonstrated prior to the November 7, 1969, rating decision.  

The veteran contends, in essence, that separate ratings were 
warranted in November 1969 for injuries to muscle group XX 
and for the removal of two ribs as a result of his gunshot 
wound during active service.  The Board finds, however, that 
there is no competent evidence that the veteran's gunshot 
shot wound involved muscle group XX or that the treatment 
involved more than partial resection of the sixth rib.  
Service department hospital records clearly describe the 
gunshot entry wound as over the third rib on the left at the 
nipple line with the exit wound in the upper posterior margin 
of the left axilla.  Reports noted the chest was opened along 
the sixth rib "posterio-laterally" with partial rib 
resection.  VA regulations applicable at the time of the 
November 7, 1969, rating decision required either removal of 
one rib or resection of at least two ribs without 
regeneration for a compensable evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5297 (1969).  Therefore, even 
assuming an implied claim for a partial rib resection was 
raised prior to the November 7, 1969, rating decision, there 
was no compensable disability for VA purposes at that time.

Although the veteran's service representative also asserted 
that the exit wound was in the middle of the veteran's back, 
the Board notes that service medical records show the exit 
wound in the axilla which is the armpit area or the space 
below the shoulder joint.  See DORLAND'S MEDICAL DICTIONARY 
174 (26th ed. 1995).  It is significant to note that an 
approximately one and quarter by one half inch oval scar to 
the left posterior upper thorax was noted upon VA examination 
in April 2003, but that records show a scar to the posterior 
left shoulder existed prior to the gunshot injury in April 
1960.  There is no competent evidence of any injury to muscle 
group XX.  Therefore, the appeal as to CUE in the 
November 7, 1969, rating decision must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2006).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).  

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).  For compensable muscle group injuries which are 
in the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2006).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Evaluation of 
muscle injuries as slight, moderate, moderately severe, or 
severe, is based on the type of injury, the history and 
complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d).  

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of a missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of an opposing group of muscles, if present, 
indicates severity.  Adhesion of a scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in area where bone is normally protected by muscle, indicates 
the severe type.  Atrophy of muscle groups not included in 
the track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  Id.

5302
Group II

Function:  Depression of arm from vertical overhead to 
hanging at side (1, 2); downward rotation of scapula 
(3, 4); 1 and 2 act with Group III in forward and 
backward swing of arm.

Extrinsic muscles of shoulder girdle:  Pectoralis 
major II (costosternal);  latissimus dorsi and teres 
major (teres major, although technically an intrinsic 
muscle, is included with latissimus dorsi);  
pectoralis minor;  rhomboid.  
Rating:
Dominant
Non-dominant
Severe
40
30
Moderately Severe
30
20
Moderate
20
20
Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5302 (2006).

5297
Ribs, removal of:
Rating

More than six 
50

Five or six
40

Three or four
30

Two
20

One or resection of two or more ribs 
without regeneration
10
Note (1): The rating for rib resection or removal is not to 
be applied with ratings for purulent pleurisy, lobectomy, 
pneumonectomy or injuries of pleural cavity.
Note (2): However, rib resection will be considered as rib 
removal in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space and will be combined with 
the rating for lung collapse, or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.
38 C.F.R. § 4.71a, Diagnostic Code 5297 (2006).

780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See 
Sec. 4.68 of this part on the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective before and 
after August 30, 2002).

The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), 
held that 38 C.F.R. § 4.56(d) is essentially a totality-of-
the-circumstances test and that no single factor is per se 
controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  
In Butts v. Brown, 5 Vet. App. 532, 539 (1993), the Court 
held that VA's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence.  

In this case, the Board finds that the evidence demonstrates 
the veteran is right-handed and that his service-connected 
injury involved the muscle group to his non-dominant arm.  
While no specific muscle group was identified by medical 
report, the description of the entry and exit wounds and 
track of the missile are consistent with the muscles 
identified in muscle group II.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a left hemithorax 
gunshot wound are manifested by no more than a moderately 
severe injury to Muscle Group II.  There is no probative 
evidence of shattering bone fracture, extensive debridement, 
prolonged infection, sloughing of soft parts, intermuscular 
binding, or cicatrization and no objective evidence of 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
track of a missile.  Palpation did not reveal moderate or 
extensive loss of deep fascia or of muscle substance.  There 
is no evidence of soft or flabby muscles in wound area nor 
evidence that the muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance do not show 
positive evidence of severe impairment of function.  There is 
no evidence of atrophy of muscle groups not included in the 
track of the missile, traumatic muscular dystrophy, or 
induration and atrophy of an entire muscle following simple 
piercing by a projectile.  Therefore, entitlement to a rating 
in excess of 20 percent is not warranted under the criteria 
for diagnostic code 5302.

Although the veteran claims a separate rating is warranted 
for the removal of two ribs, the medical evidence of record 
demonstrates only partial resection of the sixth rib.  The 
Board also notes that a May 2005 VA muscles examination 
revealed an approximately two by one inch tender scar in the 
mid left anterior chest; however, there is no evidence that 
the scar is painful on examination or that there is any 
limitation of function due the scar itself.  Prior 
examinations revealed the scars were well healed.  Therefore, 
the Board finds no higher or separate ratings are warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The objective medical findings of 
record as to the service-connected disability are not 
indicative of any more severe impairment than the moderately 
severe muscle injury for which the veteran is presently 
rated.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  The preponderance of the evidence is 
against the claim.




ORDER

A November 7, 1969, rating decision establishing service 
connection for the residuals of a left hemithorax gunshot 
wound and assigning a 20 percent rating was not clearly and 
unmistakably erroneous; the appeal is denied.

Entitlement to a rating in excess of 20 percent for the 
residuals of a left hemithorax gunshot wound is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


